T.C. Memo. 2007-68



                       UNITED STATES TAX COURT



                 CHRISTINA L. BELMONT, Petitioner v.
            COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 15985-04.                Filed March 22, 2007.



     Christina L. Belmont, pro se.

     Katherine Lee Kosar, for respondent.



               MEMORANDUM FINDINGS OF FACT AND OPINION


     HAINES, Judge:    Respondent determined a deficiency in

petitioner’s 2001 Federal income tax of $4,333, as well as

additions to tax under section 6651(a)(1) and (2) of $975 and

$542, respectively, and section 6654 of $171.1


     1
         Unless otherwise indicated, all section references are to
                                                     (continued...)
                               - 2 -

     The issues for decision are:   (1) Whether petitioner

received but did not report income from E.J. Famiano &

Associates, Inc. (Famiano), of $5,924 and from Fidelity Services

Co. (Fidelity) of $18,239 during 2001; (2) whether petitioner is

liable for the additional tax under section 72(t) for early

distributions from a retirement plan; (3) whether petitioner is

liable for additions to tax under sections 6651(a)(1)2 and 6654;

and (4) whether a section 6673(a) penalty should be imposed.3

                         FINDINGS OF FACT

     Petitioner resided in Lakewood, Ohio, at the time the

petition was filed.   Petitioner was born July 17, 1950.

     Petitioner filed joint Federal income tax returns with her

husband, Randy A. Belmont, for 1991 through 1998.   The tax

returns were prepared by John D. Barber, a certified public

accountant.   Petitioner testified that she filed a joint Federal

income tax return with her husband for 1999, but the return and

the identity of the preparer are not in the record.   Petitioner


     1
      (...continued)
the Internal Revenue Code (Code), as amended.   Amounts are
rounded to the nearest dollar.
     2
      Respondent has conceded the sec. 6651(a)(2) addition to tax
of $542.
     3
      In the notice of deficiency respondent determined that
petitioner was entitled only to the standard deduction, one
personal exemption, and tax rates applicable to a single
individual. Petitioner did not present any evidence or make any
arguments with respect to deductions, exemptions, or marital
status. We conclude that she has abandoned any argument with
respect to these issues.
                                 - 3 -

has not filed a Federal income tax return for any tax year after

1999 through the date of trial.    She has paid no Federal income

tax for 2001.    In August 2003, she wrote a letter to the

Department of the Treasury which stated that she was not required

to keep books and records and asked the Department of the

Treasury to cite any statute which made her liable to pay Federal

income tax.    She did not receive a response.

     On May 28, 2004, respondent mailed a notice of deficiency to

petitioner for 2001.    The notice of deficiency correctly

identified petitioner’s address and Social Security number.    The

notice of deficiency identified petitioner as Christina L. Gore,

rather than Christina L. Belmont, the name she currently uses.4

        Respondent determined, using third-party payor information,

that petitioner owed $4,333 in Federal income tax on the basis of

wage income of $5,924 received from Famiano and distributions of

$18,239 received from a Fidelity IRA.    In the notice of

deficiency, respondent also determined additional tax of 10

percent for early distributions from a retirement plan pursuant

to section 72(t), allowed a standard deduction, allowed one

personal exemption, calculated tax using single individual rates,

and asserted additions to tax pursuant to sections 6651(a)(1) and

6654 of $975 and $171, respectively.




     4
         Petitioner used the name Gore before she was divorced in
1980.
                                - 4 -

     Petitioner mailed her petition on August 25, 2004, and it

was filed September 2, 2004.   Trial was held on March 27, 2006.

                               OPINION

     Petitioner admits she received the notice of deficiency and

that it correctly states her Social Security number and address.

Petitioner contends, however, that the notice of deficiency is

invalid because it identifies her by her previous married name,

Christina L. Gore, rather than her current married name of

Christina L. Belmont.

     The Code does not prescribe the form the notice of

deficiency must take, but it must “describe the basis for, and

identify the amounts (if any) of, the tax due, interest,

additional amounts, additions to the tax, and assessable

penalties included in such notice.”      Sec. 7522.    An inadequate

description does not invalidate the notice. Id.     We have stated:

“‘the notice is only to advise the person who is to pay the

deficiency that the Commissioner means to assess him; anything

that does this unequivocally is good enough.’”         Jarvis v.

Commissioner, 78 T.C. 646, 655-656 (1982) (quoting Olsen v.

Helvering, 88 F.2d 650, 651 (2d Cir. 1937)).      The notice of

deficiency petitioner received was sufficient to fairly advise

her of the basis for the deficiency in income tax and additions

to tax and the year and amounts thereof.      The notice of

deficiency is valid.
                                 - 5 -

     Petitioner admits that in 2001 she received wages of $5,924

from Famiano and distributions from Fidelity totaling $18,239

which she used to pay living expenses.

     Section 72(t)(1) imposes a 10-percent additional tax on

early distributions from qualified retirement plans.       Qualified

retirement plans include individual retirement accounts (IRAs) as

defined in section 408(a) and (b).       Sec. 72(t)(1).   There is no

dispute that petitioner’s Fidelity IRA was a “qualified

retirement plan” for purposes of section 72(t).

     The 10-percent additional tax does not apply to certain

distributions from qualified retirement plans, including

distributions made after an employee attains age 59½.       Sec.

72(t)(2)(A)(i).   Petitioner was born in 1950.      The distribution

from her IRA was made in 2001.    Because petitioner had not

attained the age of 59½ in the year 2001, the exception found in

section 72(t)(2)(A)(i) does not apply.

     Petitioner has not argued, and the record is devoid of any

evidence which would indicate, that petitioner is qualified for

any other exception to section 72(t)(1).       For the foregoing

reasons, we hold that petitioner is liable for a 10-percent

additional tax on the early distribution from her Fidelity IRA.

     Respondent determined that petitioner is liable for

additions to tax under section 6651(a)(1) for failure to file an

income tax return for 2001 and under section 6654(a) for failure
                                  - 6 -

to make estimated tax payments for 2001.      Respondent bears the

burden of production with respect to petitioner’s liability for

the additions to tax.    Sec. 7491(c); Higbee v. Commissioner, 116
T.C. 438, 446-447 (2001).      To meet his burden of production with

respect to section 6651, respondent must come forward with

sufficient evidence indicating that it is appropriate to impose

the addition to tax. Id.

     Section 6651(a)(1) imposes an addition to tax for failure to

file a return on the date prescribed (determined with regard to

any extension of time for filing), unless petitioner can

establish that such failure is due to reasonable cause and not

due to willful neglect.    On cross-examination by respondent’s

counsel, petitioner admitted that she did not file a Federal

income tax return for 2001.     Respondent has met his burden of

production.    We find that the failure to file a Federal income

tax return for 2001 was not due to reasonable cause and was due

to willful neglect.     Therefore, we hold that petitioner is liable

for the section 6651(a)(1) addition to tax for 2001.

     A taxpayer has an obligation to pay estimated tax for a

particular year only if he has a “required annual payment” for

that year.    Sec. 6654(d).    A “required annual payment” is equal

to the lesser of (1) 90 percent of the tax shown on the

individual’s return for that year (or, if no return is filed, 90

percent of his or her tax for such year), or (2) if the
                               - 7 -

individual filed a return for the immediately preceding taxable

year, 100 percent of the tax shown on that return.    Sec.

6654(d)(1)(A), (B), and (C); Wheeler v. Commissioner, 127 T.C.
200, 210-212 (2006); Heers v. Commissioner, T.C. Memo. 2007-10.

     Respondent’s burden of production under section 7491(c) with

respect to the section 6654(a) addition to tax has been satisfied

by proof at trial that petitioner’s Federal income tax liability

is $4,333, petitioner had no withholding credits, and she made no

estimated payments for 2001.   Petitioner also admitted that she

had not filed a Federal income tax return for 2000.    Petitioner

offered no evidence whatsoever to refute respondent’s evidence or

to establish a defense to respondent’s determination that

petitioner is liable for the section 6654 addition to tax.

Consequently, we find that respondent’s determination that

petitioner is liable for the section 6654 addition to tax must be

sustained.

     Section 6673(a)(1) authorizes the Court to require a

taxpayer to pay the United States a penalty in an amount not to

exceed $25,000 whenever the taxpayer’s position is frivolous or

groundless or the taxpayer has instituted or pursued the

proceeding primarily for delay.   Respondent has not asked the

Court to impose a penalty under section 6673(a) against

petitioner.   However, the Court may, sua sponte, impose this

penalty.   Pierson v. Commissioner, 115 T.C. 576, 580 (2000);
                                - 8 -

Rewerts v. Commissioner, T.C. Memo. 2004-248; Jensen v.

Commissioner, T.C. Memo. 2004-120.

     Petitioner had complied with the tax laws by filing Federal

income tax returns in the 1990s.    When she was asked by

respondent’s counsel on cross-examination whether she intended to

file all delinquent returns for 2000 forward, her answer was

evasive.    At the conclusion of the trial the Court asked whether

petitioner thought she was subject to the tax laws of the United

States.    Petitioner responded that she did not know; that the

income tax laws pertain to tobacco, firearms and liquor; and that

taxes were supposed to be done by apportionment.    She also

testified, consistently with her August 2003 letter to the

Department of the Treasury, that she wants a citation for the law

which makes her liable to pay Federal income tax.    Petitioner did

not cooperate with respondent to prepare this case for trial.

     Petitioner’s actions evidence an intention to delay the

proceedings, and her arguments are frivolous and without merit.

It is truly unfortunate that she turned from being a taxpayer who

complies with the law into a tax protester.    However, petitioner

was not warned until the conclusion of the trial that a penalty

might be imposed under section 6673(a).    For this reason only, we

decline to impose a penalty under section 6673(a); but we

strongly admonish petitioner that if she persists in failing to

file her income tax returns and in pursuing tax-protester
                                 - 9 -

arguments, we will not be so favorably inclined in the future.

     In reaching our holdings herein, we have considered all

arguments made, and, to the extent not mentioned above, we find

them to be moot, irrelevant, or without merit.

     To reflect the foregoing,


                                             Decision will be

                                         entered for respondent.